Murdock,
dissenting: I dissent from the foregoing opinion for the reason that I do not believe the expenses of moving the machinery from Connecticut and Illinois to Buffalo, N. Y., constitute an ordinary and necessary expense paid or incurred during the taxable year in carrying on any trade or business. The petitioner would enjoy the benefit of having the machinery in the new location as long as it used the machinery in that new location, and there is no reason why the expenses of moving the machinery to this new location should be charged to the operation of one year.
GREEN agrees with this dissent.